MEMORANDUM **
Cesar Osvaldo Medoza Vargas and Erika Pacheco, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) denial of their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.
The Board acted within its discretion in denying the motion to reopen because petitioners failed to submit new or previously unavailable evidence in support of their motion to reopen. See 8 C.F.R. §§ 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005). Accordingly, we deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.